Case 3:18-cr-04683-GPC Document 102 Filed 05/10/19 PageID.845 Page 1 of 3



 1 BIENERT | KATZMAN PC
     Thomas H. Bienert, Jr., State Bar No. 135311
 2 James Riddet, State Bar No. 39826
     Whitney Z. Bernstein, State Bar No. 304917
 3 903 Calle Amanecer, Suite 350
     San Clemente, California 92673
 4 Telephone: (949) 369-3700
     Email: tbienert@bienertkatzman.com
 5         jriddet@bienertkatzman.com
           wbernstein@bienertkatzman.com
 6
     Attorneys for Defendant Mohammed Abdul Qayyum
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                         CASE NO. 18-CR-04683-GPC-3
12                Plaintiff,                         NOTICE OF CHANGE OF FIRM
                                                     NAME AND EMAIL
13         vs.
                                                     Assigned to Hon. Gonzalo P. Curiel
14 JACOB BYCHAK, MARK
     MANOOGIAN, MOHAMMED
15 ABDUL QAYYUM, AND PETR
     PACAS
16                Defendants.
17
18
19 TO THE COURT, ALL PARTIES, AND THE PARTIES’ RESPECTIVE
20 COUNSEL OF RECORD:
21         PLEASE TAKE NOTICE THAT effective immediately, Bienert, Miller &
22 Katzman, PLC has changed its name to Bienert | Katzman PC. The email addresses
23 for Thomas H. Bienert, Jr., James Riddet, and Whitney Z. Bernstein, counsel for
24 defendant Mohammed Abdul Qayyum, have also changed to
25 tbienert@bienertkatzman.com, jriddet@bienertkatzman.com and
26 wbernstein@bienertkatzman.com, respectively. The firm’s address, telephone number
27 and facsimile numbers will remain the same.
28         Please update your records to reflect these changes.

                                                 1                            18-CR-04683-GPC-3
                               NOTICE OF CHANGE OF FIRM NAME AND EMAIL
Case 3:18-cr-04683-GPC Document 102 Filed 05/10/19 PageID.846 Page 2 of 3



1 DATED: May 10, 2019               Thomas H. Bienert
                                    James D. Riddet
2
                                    Whitney Z. Bernstein
3                                   Bienert | Katzman PC
4
5                                   By:           s/ Whitney Z. Bernstein
                                                      Whitney Z. Bernstein
6
                                          Attorneys for Defendant Mohammed Abdul
7                                         Qayyum
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     3571935.1                                                   Case No. 3:18-cr-04683-GPC
                                           2
                       NOTICE OF CHANGE OF FIRM NAME AND EMAIL
Case 3:18-cr-04683-GPC Document 102 Filed 05/10/19 PageID.847 Page 3 of 3



1                              CERTIFICATE OF SERVICE
2         Counsel for Defendants certify that the foregoing pleading has been
3 electronically served on the following parties by virtue of their registration with the
4 CM/ECF system:
5                                       Sabrina L. Feve
                                    Assistant U.S. Attorney
6
                                    sabrina.feve@usdoj.gov
7
                                      Melanie K. Pierson
8
                                   Assistance U.S. Attorney
9                                 melanie.pierson@usdoj.gov
10                                       Robert Ciaffa
11                                  Assistant U.S. Attorney
                                    robert.ciaffa@usdoj.gov
12
13 DATED: May 10, 2019                   Thomas H. Bienert
14                                       James D. Riddet
                                         Whitney Z. Bernstein
15                                       Bienert | Katzman PC
16
17                                       By:          s/ Whitney Z. Bernstein
18                                                         Whitney Z. Bernstein
                                               Attorneys for Defendant Mohammed Abdul
19                                             Qayyum
20
21
22
23
24
25
26
27
28

                                                3                             18-CR-04683-GPC-3
                                       PROOF OF SERVICE
